IN THE COURT OF APPEALS OF IOWA

                                      No. 16-1285
                                  Filed June 7, 2017


DARRYN ABBEN,
    Plaintiff-Appellant,

vs.

IOWA DEPARTMENT OF ADMINISTRATIVE SERVICES, HUMAN
RESOURCES ENTERPRISE,
     Defendant-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Black Hawk County, Linda

Fangman, Judge.



       Appeal from district court order affirming an employment classification

decision of the Iowa Department of Administrative Services. AFFIRMED.




       John R. Walker, Jr. of Beecher, Field, Walker, Morris, Hoffman & Johnson,

P.C., Waterloo, for appellant.

       Thomas J. Miller, Attorney General, and Matthew T. Oetker, Assistant

Attorney General, for appellee.



       Considered by Mullins, P.J., and Bower and McDonald, JJ.
                                          2


MCDONALD, Judge.

          This administrative appeal arises out of Darryn Abben’s challenge to his

job classification.    Abben commenced employment with the department of

transportation in July 1986.      At all times material to this appeal, Abben was

employed as a Highway Technician Associate (HTA).            According to Abben,

commencing in 1997, he spent the majority of his time performing work falling

under the job duties of an Electrician, a position with a higher pay grade. In

2000, Abben submitted a Position Description Questionnaire (PDQ) to the Iowa

Department of Personnel, seeking to be reclassified as an Electrician.       That

request was denied. In 2014, Abben filed this administrative challenge to his job

classification. He challenged only his employment classification for the period

2006 through 2013. The Classification Appeals Committee of the Department of

Administrative Services (DAS) denied Abben’s request for reclassification, finding

Abben failed to prove a substantive change in his job duties sufficient to warrant

reclassification of his position. The district court affirmed the agency’s action.

Abben timely filed this appeal.

          The Iowa Administrative Procedure Act governs judicial review of agency

action.     See Iowa Code § 17A.19(10) (2013); Renda v. Iowa Civil Rights

Comm’n, 784 N.W.2d 8, 10 (Iowa 2010). Here, Abben asserts the agency’s

decision was not supported by “substantial evidence in the record before the

court when that record is viewed as a whole.”        Iowa Code § 17A.19(10)(f).

“Substantial evidence” is “the quantity and quality of evidence that would be

deemed sufficient by a neutral, detached, and reasonable person, to establish

the fact at issue when the consequences resulting from the establishment of that
                                           3


fact are understood to be serious and of great importance.”               Iowa Code

§ 17A.19(10)(f)(1); see also Smith v. Iowa Dep’t of Human Servs., 755 N.W.2d

135, 137 (Iowa 2008). “Evidence is not substantial if a reasonable mind would

find the evidence inadequate to reach the same conclusion as the agency.”

Ringland Johnson, Inc. v. Hunecke, 585 N.W.2d 269, 272 (Iowa 1998).                 An

agency’s decision does not lack substantial evidence simply because other

inconsistent conclusions could be drawn from the same evidence.                   See

Heartland Specialty Foods v. Johnson, 731 N.W.2d 397, 400 (Iowa Ct. App.

2007).     The ultimate question is not whether the evidence would support a

different conclusion but whether it supports the conclusion made. See Gaskey v.

Iowa Dep’t of Transp., 537 N.W.2d 695, 698 (Iowa 1995).

         A classification decision “is not easily quantifiable nor is it susceptible to

any easy bright line test.” Abel v. Iowa Dep’t of Pers., 472 N.W.2d 281, 282

(Iowa 1991). The “mandate to determine the proper classification of state jobs”

lies with DAS and “not the courts.” Id. To prove his position should have been

reclassified, Abben had the burden to show a substantive change in his job

duties. This required him to prove “by a preponderance of evidence that the

duties of the requested job classification [were] assigned and carried out on a

permanent basis and [were] performed over [fifty] percent of the time.” Iowa

Admin. Code r. 52-5(4)(d).

         As a general rule, we broadly and liberally apply an agency’s findings in

order to uphold, rather than defeat, its decision. See Ward v. Iowa Dep’t of

Transp., 304 N.W.2d 236, 237 (Iowa 1981).            In that light, we conclude the

agency’s findings are supported by substantial evidence. We begin with the
                                          4


relevant job descriptions. The HTA position and the Electrician position both

require electrical work. Some of the functions of the HTA position include the

following:

             Performs construction and maintenance and minor repairs
       on all assigned equipment such as oil changes, greasing and
       inspections; assists mechanic on major breakdowns and overhauls
       such as repairs on brakes, hydraulics, electrical, transmission and
       mechanical systems.

The duties of an Electrician are set forth as follows:

             Performs skilled electrical work in the installation, alteration,
       maintenance, and repair of electrical systems, fixtures, and related
       equipment; performs related work as required.

While Abben is correct both positions require some electric work, he did not

establish he performed any skilled electrical work as contemplated by the

Electrician designation. Second, to the extent Abben did perform some skilled

electrical work in his position, he failed to establish he engaged in skilled

electrical work more than fifty percent of the time. Abben provided personal logs

of his daily activities coded by department of transportation task codes. His logs

provided little guidance on the meaning of the codes. In addition, his logs do not

prove he engaged in skilled electrical work more than fifty percent of the time. At

best, the logs only show Abben engaged in work he considered to be electrical in

nature without regard to the skill involved or degree of complexity. For example,

some of the tasks Abben deemed electrical work included replacing light bulbs

and working with vendors.        Under the circumstances, we cannot say the

agency’s decision is not supported by substantial evidence.

       Abben also raises a procedural claim.             In the district court, Abben

requested this matter be remanded to the agency to allow him to present
                                          5


additional evidence in the event the district court affirmed the agency’s decision.

The district court declined to do so. We typically review a district court’s denial of

a party’s request to remand to the agency for abuse of discretion. See Zenor v.

Iowa Dep’t of Transp., 558 N.W.2d 427, 431 (Iowa Ct. App. 1996). This requires

a showing the court exercised its discretion “on grounds or for reasons clearly

untenable or to an extent clearly unreasonable.” Id.

       The district court may remand an administrative appeal to allow additional

evidence if the proposed evidence is “material” and there were “good reasons”

for the failure to present it previously. Iowa Code § 17A.19(7). Abben has not

identified the additional evidence he seeks to add to the record. He also has not

shown good reasons for the failure to present this additional evidence in the first

instance.   The district court did not abuse its discretion in denying Abben’s

request for remand.

       Abben also raises a constitutional claim. Abben asserts the denial of his

request to remand this matter if he lost on the merits violated his right to due

process. Our review of constitutional claims is de novo. Exira Cmty. Sch. Dist. v.

State, 512 N.W.2d 787, 791 (Iowa 1994). Abben’s due process claim fares little

better than his procedural claim.      “Due process requires that parties to an

administrative hearing be given notice and the opportunity to defend.” Alfredo v.

Iowa Racing & Gaming Comm’n, 555 N.W.2d 827, 833 (Iowa 1996).                   Here,

Abben was given notice of the hearing and the opportunity to prosecute his case

within the agency. He presented his testimony regarding his job duties as well as

daily work logs he prepared that purported to show the tasks he performed. The
                                      6


agency concluded Abben failed to prove his claim. There is no due process right

to a do-over.

      AFFIRMED.